DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 20 Dec 2021 have been entered.
Applicant’s arguments, see Remarks page 8 line 15, filed 20 Dec 2021, with respect to drawings have been fully considered and are persuasive.  The objection of 24 Sep 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 8 line 22, filed 20 Dec 2021, with respect to indefinite rejections of claim(s) 9 and 14 have been fully considered and are persuasive.  The indefinite rejection of 24 Sep 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 8 line 29, filed 20 Dec 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 24 Sep 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 9 line 8, filed 20 Dec 2021, with respect to claim 10 have been fully considered and are persuasive.  The rejection of 24 Sep 2021 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Harold A. Borland (reg. #57857) on 04 Feb 2022.
The application has been amended as follows: 
In the claims:
Claim 21 line 3 “riser” has been changed –riser.--.
Allowable Subject Matter
Claim(s) 2-9 and 11-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        27 Jan 2022